Title: To John Adams from Daniel Putnam, 20 June 1818
From: Putnam, Daniel
To: Adams, John


				
					Sir,
					Brooklyn June 20h. 1818
				
				Words are poor, and wholly inadequate to express the grateful feelings of my heart for your excellent letter, wreched in terms of no equivocal import, but wiping with a single Stroke, every stain pretence of public odium which envy and malignity had endeavoured to fix on the character of Genl. Putnam. Such testimony, from such a source, tho’ of a negative kind, is all the occasion required, to silence a base insinuation, no other way to be refuted; and I feel confident you will justify the public use which I have presumed to make of this part of your letter, without first asking permission.If, what you have in your mind about Warren would fill a sheet of paper, how very desireable is it that such a treasure should not be lost to the Public world? The paucity of information respecting his lamented death, is matter of public regret. But it becomes not me to solicit another favor, becaeuse one of such magnitude has been so recently conferred in a manner far beyond my hopes.Accept Sir, my best wishes, to which my fervent prayers shall be added, that the remainder of your life may continue useful without perplexity—that your death may be easy & joyful to yourself, and your future rewards propertioned to your the important services to you have rendered to your Country and the world.With the highest sentiments of respect & esteem, / I am Sir, / your obliged & devoted Sert.
				
					D. Putnam
				
				
			